TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00456-CR


Juan Mora, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024098, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
After three extensions of time were granted on counsel's motion, appellant's brief was
due to be filed on November 10, 2003.  No brief has been filed on appellant's behalf and no further
extension of time for filing has been sought.
Appellant's counsel, Mr. James B. Matthews, is ordered to file a brief in appellant's
behalf no later than December 29, 2003.  No further extension of time for filing this brief will be
granted.
It is ordered December 1, 2003.

Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish